UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 10, 2010 CPI CORP. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-10204 43-1256674 (Commission File Number) (I.R.S. Employer Identification No.) 1706 Washington Ave., St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 231-1575 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events OnMay 10, 2010, CPI Corp. issued a press releaseannouncing that its Board of Directors declared a second quarter cash dividend of 25 cents per share, an increase of 56% from the Company's regular quarterly dividend of 16 cents per share since June 3, 2003.A copy of the press release is attached hereto as Exhibit 99.1. The information in this Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section.The information in this form 8-K shall not be incorporated by reference in any other filing under the Securities Exchange Act of 1934 or Securities Act of 1933 except as shall be expressly set forth by specific reference to this Form 8-K in such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Press release issued onMay 10, 2010, announcing that CPI Corp.'s Board of Directors declared a second quarter cash dividend of 25 cents per share. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CPI CORP. By: /s/Dale Heins Dale Heins ExecutiveVice President, Finance, Chief Financial Officer and Treasurer May 10, 2010
